IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE \

PERSGNAL AUDIO, LLC,
Plaintiff,
V. Civil Action No. 17-1751-CFC-CJB

GOOGLE LLC,

Defendant.

REP()RT AND RECOMMENDATION

In this action filed by Plaintiff Personal Audio, LLC (“PA” or “Plaintiff”) against Google
LLC (“Google” or “Defendant”), PA alleges infringement of United States Patent Nos.
6,199,()76 (the “'076 patent”) and 7,509,178 (the “'178 patent” and collectively With the '076
patent, “the asserted patents”). Presently before the Court is the matter of claim construction.
The Court recommends that the District Court adopt the constructions as set forth beloW.
I. BACKGROUND AND STANDARD OF REVIEW

The Court hereby incorporates by reference the summary of the factual and procedural
background of this matter set out in its January 16, 2019 Report and Recommendation (“January
16 R&R”). (D.l. 331 at 1-4) lt additionally incorporates by reference the legal principles
regarding claim construction set out in the January 16 R&R. (Ia'. at 4-9)
II. DISCUSSION

The parties had disputes regarding 10 terms or sets of terms (hereafter, “terms”). The
January 16 R&R addressed the first three terms. The Court addresses terms 4, 5 and 6 herein.
The remaining terms Will be addressed in a forthcoming Report and Recommendation(s).

A. “means for continuously reproducing” term

The claim term “means for continuously reproducing said program segments in the order

 

established by said sequence in the absence of a control command” (the “means for continuously
reproducing term”) appears in claims 1-3, 5, 6 and 13-15 of the '076 patent. (Google’s Markman
Presentation, Slide 43) The use of the disputed term in claim l of the '076 patent is

representative Accordingly, this claim is reproduced below, with the disputed term highlighted:

1. A player for reproducing selected audio program segments
comprising, in combination:

means for storing a plurality of program segments, each of said
program segments having a beginning and an end,

means for receiving and storing a file of data establishing a
sequence in Which said program segments are scheduled to be
reproduced by said player,

means for accepting control commands from a user of said player,
means for continuously reproducing said program segments in the
order established by said sequence in the absence of a control

command,

means for detecting a first command indicative of a request to skip
forwar'd, and

means responsive to said first command for discontinuing the
reproduction of the currently playing program segment and instead
continuing the reproduction at the beginning of a program segment
Which follows said currently playing program in said sequence
('076 patent, col. 46:13-33 (emphasis added))
The parties agree that this limitation is a means-plus-function limitation, governed by 35
U.S.C. § 112(6). (D.l. 146, Appendix A at Ref. 6) The parties’ competing proposed

constructions for the term are set out in the chart below, With the main disputed points noted by

bold, underlined language:

 

 

 

 

 

Term Plaintif'f’s Proposed Defendant’s Proposed
Construction Construction
“means for continuously Function: Function:

reproducing said program
segments in the order
established by said sequence
in the absence of a control
command”

 

“[C]ontinuously reproducing
said program segments in the
order established by said
sequence in the absence of a
control command.”

§t_rugt_ure=

“A sound card that includes a
digital to analog converter;
headphones or one or more
speakers; and a general
purpose computer
programmed to perform the
algorithm that is illustrated in
the flow chart of Figure 3 at
items 233, 235, 237, 239, and
261 and more fully described
at column 12, line 16 to
column 13, line 11 and
column 34, line 28 to column
35 , line 44.

Specifically, this algorithm
includes the following steps:

1. beginning playback with
the program segment
identified by the ProgramlD
contained in the
Selection~Record specified
by the CurrentPlay variable;

2. when the currently playing
program segment concludes,
incrementing the CurrentPlay
variable by one and fetching
and playing the program
segment identified by the
ProgramlD contained in the

 

“Continuously reproducing
said program segments in the
order established by said
sequence in the absence of a
control command.”

Structure:

“A sound card that includes a
digital to analog converter;
headphones or one or more
speakers; and a general
purpose computer
programmed to perform the
algorithm that is illustrated in
the flow chart of Figure 3 at
items 233, 235, 237, 239, and
261 and described at column
12, line 16 to column 13, line
ll and column 34, line 28 to
column 35, line 44.

Specifically, this algorithm
includes the following steps:

(l) beginning playback with
the program segment
identified by the ProgramlD
contained in the
Selection__Record specified
by the CurrentPlay variable;

(2) when the currently
playing program segment
concludes,

(a) if the concluded segment

is a topic or subject
announcement,

incrementing the
CurrentPlav variable bv

 

 

 

 

 

 

 

next Selection_Record in the
sequencing file;

3. repeating step (2) until a
command is_issued or that
the sequence i_s completed.”

 

one and fetching and

playing the program
segment identified bv the

ProgramID contained in the
p_e_)_ct Selection Record in the
received sequencing file,
ppg

(b) if the concluded segment
is a program segment,

(i) scanning forward in the
received seql_lencing file to
locate the next

Selection Record
containing the appropriate

LocType;

gii) resetting the

gr_lrrentPlav variable to the
record number of that
Selection Record; and

(iii) fetching and playing the
program segment identified
by the ProgramID
contained in the new
Selection Record;

(3) repeating step (2) until a
rewind Selection Record
gLocType: R) in the
received sequencing file is
reached, Which resets the
CurrentPlaV variable to the
location value contained in
the rewind

Selection Record which is
set to “1” to begin the
playing sequence again with
the first Selection Record
in the received sequencing
Lle.-”

 

 

 

(D.l. 146, Appendix A at Ref. 6) As reflected in these proposals, the parties have two primary
disputes with respect to this term: whether the corresponding algorithmic structure requires (1)
the sequence to be repeated in an endless loop; and (2) scanning for the next record of
appropriate LocType. (D.I. 146 at 15, 17-18; D.I. 159 at 22; Tr. at 128, 132) The Court will take
up these disputes in turn.

1. Does the algorithm require playback to continue in an endless loop?

The parties have agreed upon certain of the required structure for the recited function
Google asserts that such agreed-upon structure requires the program segments to play in an
endless loop, absent a user command, (D.l. 159 at 22-24; D.I. 186 at 7-8; Tr. at 129-30) PA
argues to the contrary that the structure does not require the playback of programs in an endless
loop, and instead that “continuously reproducing” merely requires that playback of programs
proceeds without interruption (D.I. 146 at 15; D.I. 176 at 9-10; Tr. at 138-39)

The parties agree that Figure 3 of the patent discloses the algorithm corresponding to the
claimed function. (D.l. 146 at 13~14; D.l. 159 at 22) Step 261 shows that if there is no user
command, the player proceeds to “Continue Playback” at Step 235. ('076 patent, FIG. 3; see
also Tr. at 129; D.I. 146 at 14-15) From there, the player determines if a new segment has
started at Step 237; if so, the player then handles the new segment in Step 239. ('076 patent,
FIG. 3; see also D.I. 146 at 14)

The parties also agree that the algorithm for “continuously reproducing said program
segments in the order established by said sequence in the absence of a control command” is
“[more fully] described” in the specification of the '076 patent at column 34, line 28 to column
35, line 44. (D.I. 146, Appendix A at Ref. 6) At one point in this portion of the specification,

the patent explains that:

 

 

When the player is first activated, CurrentPlay is set to 1 to begin
play with the first topic announcement specified by the ProgramlD
357 . The end of the selections file 351 is marked with an “R”
Selection_Record 380 which contains the location value 1. When
the player encounters this record, it resets the CurrentPlay register
to 1, and the playing sequence begins again.

('076 patent, col. 35:38-44) The specification then immediately continues on to say that “[t]his
arrangement creates, in effect an endless loop, allowing the user to skip forward in circular
fashion through the entire program selection to locate desired programming, regardless of where
the CurrentPlay register is set.” (Id., col. 35:44-48 (emphasis added)) Thus, Google’s
observation that “[t]he [a] greed [a]lgorithm [i]dentified by the [p]arties as [p]erforming the
‘[c]ontinuously [r]eproducing’ [f]unction [r]equires a [c]ir'cula[r] [l]oop” seems accurate. (D.l.
159 at 22 (emphasis omitted); see also Tr. at 130)

Google’s position is one that has also garnered support from other sources in the past
(and, at times, even from PA). For example:

(1) During the Apple litigation, the Eastern District of Texas Court
agreed with Google’s position, construing the structure
corresponding to the function of this term as requiring an
endless loop.1 The Eastern District of Texas Court
subsequently denied PA’s motion for reconsideration of the
Court’s inclusion of the endless loop requirement (D.I. 160,
ex. 16 at 24-31) ln a thorough analysis spanning several pages,
the Eastern District of Texas Court explained that the only
disclosed algorithm for performing the claimed function of
“continuously reproducing” “includes playing program

segments in an endless loop”; the Court cited in support to

some of the above-referenced portions of the specification (Id.

at 26) The Eastern District of Texas Court further noted that

there is no alternative structure disclosed in the specification_
such as a different value that might be contained in the last

 

1 Steps l and 2 of the Apple Court’s construction were similar to PA’s here, but then

Step 3 recited: “repeating step (2) until the last Selection_Record in the sequencing file is

reached, which resets the CurrentPlay Variable to ‘ 1’ to begin the playing sequence again with

the first Selection_Record in the sequencing file.” (D.I. 160, ex. 16 at 24-25 (emphasis omitted))
6

 

 

Selection__Record in the sequencing file, or a different
algorithmic step that could occur when the last record in the
sequence is encountered (Id. at 26-29)

(2) During the inter partes review (“IPR”) proceeding for the '076
patent, both Google and PA agreed that the endless loop
requirement should be adopted (D.l. 147, ex. E at 11-13)

(3) In the parties’ Joint Claim Construction Statement filed in this
case, PA did not dispute that the disclosed structure for this
term requires an endless loop. (D.I. 76, ex. B at 5-6) lt was
not until the submission of claim construction briefing that PA
revisited its old position that the corresponding structure does
not require an endless loop. (D.l. 146 at 15 ; see also D.l. 159
at 23~24; Tr. at 128)

In assessing which side is right as to this dispute, it is instructive that the Apple Court, the PTAB,
and even PA itself (at certain points) all agreed with Google’s position.

What does PA point to in support of its current position to the contrary? PA first asserts
that the person of ordinary skill in the art (“POSITA”) at the time of the invention would
understand the term “continuous reproduction” to “merely require the reproduction of programs
absent a control command and does not further [require] playback in an endless loop.” (D.l. 146
at 15 ; see also D.l. 176 at 9-10; Tr. at 138-39) PA’s expert, Dr. Kevin C. Almeroth, cites to
several dictionary definitions, product manuals and patents that all seem to support this
interpretation of “continuous reproduction.” (D.I. 147 at 1111 71-78) Next, PA points to claim 4
of the '076 patent, (D.l. 146 at 15-16; D.l. 176 at 10, 11; Tr. at 139), which depends from claim
1; claim 4 explicitly recites an endless loop: “[a] player . . . wherein said sequence established
by said data forms an endless circular sequence of program segments[,]” ('076 patent, col. 46:49-
51). According to PA, this demonstrates that claim 1 does not require an endless loop “because
claims 1 and 4 cannot be coterminous in scope[.]” (D.l. 146 at 15) PA also contends that the

plain language of the term at issue (i.e., “reproducing [] program segments in the order

7

 

 

 

established by said sequence in the absence of a control command”) simply requires that the
audio files of the sequence be continuously played through once without being repeated in the
absence of a control command (Id. at 16 (certain emphasis omitted); see also D.I. 176 at 10)

In the Court’s view, PA’s various arguments are insufficient to supplant what the intrinsic
record discloses as the corresponding structure for this function. What is clearly lacking from
PA’s assertions is a description of where in the specification the patent talks about performing
this function in some alternative way. Google correctly notes that “this is a means-plus-function
term, so PA’s claims must be limited to algorithms disclosed in the specification PA has
pointed to no algorithm other than the one that requires an endless loop.” (D.l. 186 at 8 ; see also
D.I. 159 at 23-24 (“[PA] points to nothing in the agreed structure to support [its] new
construction.”); Tr. at 130-31, 147-48; D.l. 160, ex. 16 at 29 (“The [Apple] [C]ourt has located
no place in the text of the specification describing an alternative step wherein playback simply
ends when the last Selection_Record in the sequencing file is encountered.”)); Sayj’ran v. Johnson
& Johnson, 712 F.3d 549, 563 (Fed. Cir. 2013) (“Under [Section 112, paragraph 6], the question

is . . . what structures are specifically disclosed and tied to that function in the specification.”).2

 

2 In its reply brief, PA does make an attempt to fill in this gap. lt points to Figure 7,

which depicts a sequencing file 470 that does not contain a LocType R, as illustrating that the
patent does not disclose only one embodiment requiring an endless loop. (D.I. 176 at 10-11; Tr.
at 142 (PA’s counsel asserting that there is no LocType R in sequencing file 470, and therefore
“this sequence would not implement a loop, and that’s a clear disclosure of an alternative”
embodiment)) But as Google persuasively retorts, (D.l. 186 at 8 ; Tr. at 131-32), the specification
explains that Figure 7 “shows an example of the content of a portion of an illustrative HTML
text file indicated generally at 450 used to create an audio file seen at 460 and a selections file
indicated at 470[,]” ('076 patent, col. 44:10-13 (emphasis added)). The patent explains that the
invention can include the presentation of narrative text, and the last record depicted in the portion
of Selections File 470 depicted in Figure 7 is K, which the patent explains “specifies the point at
which the current image display should end.” (Id. , FIG. 7 & col. 44:63-64; Google’s Markrnan
Hearing Presentation, Slide 52) ln light of the fact that the specification refers to Figure 7 as
displaying a “portion” of the relevant files, the Court is unpersuaded that sequencing file 470

8

 

 

The intrinsic evidence, described above, “trumps any extrinsic evidence, including dictionary
definitions, that might contradict it.” WhatsApp Inc. v. Intercarrier Cornmc ’ns, LLC, Case No.
13-cv-04272-JST, 2014 WL 5306078, at *7 (N.D. Cal. Oct. 16, 2014) (citing Phillips v. AWH
Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005)). And PA’s claim differentiation argument
regarding dependent claim 4 is not dispositive on the question of whether the corresponding
structure for the “continuously reproducing” term requires an endless loop. See, e,g., Laitram
Corp. v. Rexnord, Inc., 939 F.2d 1533, 1538 (Fed. Cir. 1991) (explaining that “the interpretation
of the ‘means for joining’ to include a cross member comes from the specification via section
112(6), not from [dependent] claim 24” and “[i]f a claim will bear only one interpretation,
similarity [between claims] will have to be tolerated”) (internal quotation marks and citation
omitted).

For these reasons, the Court agrees with Google that the corresponding structure for the
means for continuously reproducing term requires an endless loop.

2. Does the algorithm require scanning for the next record of
appropriate LocType?

The dispute between the parties as to this second issue appears to be two-fold That is,
the parties dispute: (1) whether the LocType R structure is required to perform the recited
function (i.e., as recited in Step 3 of Google’s proposed structure); and (2) whether “scanning the
file to locate the next record using LocType is required for advancing to the record representing

the next program segment in the sequencing file in the course of ‘continuously reproducing[]

(i.e., as recited in Steps 2(a)-(b)(iii) of Google’s proposed structure). (See, e.g. , D.l. 159 at 24;

 

represents (1) an entire sequencing file that (2) sheds light on the appropriate corresponding
structure for this term.
9

 

 

D.I. 176 at 11) These steps are additions that Google is making in this litigation to the endless
loop requirement that was recited in the corresponding structures for this term in the Apple
litigation and in the lPR proceeding (See D.l. 146, Appendix A at Ref. 6)

With respect to the first of these two issues, the Court agrees with Google that the rewind
“R” LocType should be included in the corresponding structure. As described above, the
specification explains that “[t]he end of the selections file 351 is marked with an ‘R’
Selection_Record 380 which contains the location value 1 [and] [w]hen the player encounters
this record, it resets the CurrentPlay register to 1, and the playing sequence begins again.” ('076
patent, col. 35:38-44) Figure 5, which depicts a Selections File, shows “R” as the last record in
the file. (Id. , FIG. 5) PA acknowledges that the “R LocType is an implementation of the endless
loop[.]” (D.l. 146 at 21) Nevertheless, PA argued in the briefing that even if an endless loop is
required, the R LocType is still not necessary “because the endless loop could also be
implemented using the hyperlink functionality disclosed (Almeroth Decl. 11 96) or resetting the
CurrentPlay variable to 1 as set forth in the current construction.” (Id.) But PA cites to nothing
in the patent that discloses such “alternative implementations . . . as connected to the recited
function.” (D.l. 159 at 23 n.15) lndeed, during the Marknian hearing, PA appeared to concede
that implementation of an endless loop in fact requires an R LocType. (See, e.g. , Tr. at 140
(“[T]he reason why you have to have this LocType R to implement a loop is because this
algorithm here doesn’t do it naturally.”); id. at 147 (“[Y]ou need a LocType R to have a loop,
and it’s optional to have the loop.”))

With respect to the second issue--i.e., whether “scanning the file to locate the next
record using LocType is required for advancing to the record representing the next program

segment in the sequencing file in the course of ‘continuously reproducing”’--the Court is not

10

 

 

persuaded that these new steps are necessary structure In arguing that LocType scanning is
necessary, Google asserts that LocType is used to differentiate between various types of records
in the sequence, such as program segments, subject announcements, topic announcements,
highlight passages, hyperlinks, or rewind (D.I. 159 at 24 (citing '076 patent, FIG. 5, cols. 32:24-
50 & 24:32-44); D.l. 162 at 11 28) According to Google, the disclosed algorithm must scan
LocType in order to play the next program segment (instead of playing a subject announcement,
topic announcement, etc.). (Id. at 25) However, the Court agrees with PA that the specification
seems to describe subdividing program segments by subject and topic announcements as optional
features; thus, it does not seem necessary to require the structure to scan forward in the
sequencing file to locate the next Selection_Record containing the appropriate LocType (D.l.
146 at 19-20 (citing '076 patent, col. 15:21-42)) Instead, as PA explains, it seems that scanning
forward to locate the appropriate LocType is a step taken when the player has received a
command to skip over program segments in the sequence file that are not related to a specific
subject or topic. ([d. at 20 n.l (citing '076 patent, col. 15:28-3 8); Tr. at 145-46; see also, e.g.,
'076 patent, col. 34:36-64) The recited function, however, requires playing the audio program
segments “in the order established by said sequence in the absence of a control command[.]”
('076 patent, col. 46:23-25)
3. Conclusion

For the above reasons, the Court recommends that Steps l and 2 of PA’s structure be
adopted, and Step 3 of Google’s structure be adopted (with the exception that “received” not be
included in this step, for the reasons explained in the Court’s January 16 R&R).

B. “processor . . . for discontinuing”

The claim term “processor . . . for discontinuing the reproduction of the currently playing

11

 

 

audio program file and instead continuing the reproduction at the beginning of a listener-selected

one of said audio program files in said collection in response to a program selection command

from said listener” (also referred to by the parties as the “Go command”) appears in claims 1-13

of the '178 patent, (See PA’s l\/larkman Presentation, Slide 150; Google’s Markman

Presentation, Slide 54) The use of the disputed term in claim 1 of the '178 patent is

representative Accordingly, this claim is reproduced below, with the disputed term highlighted:
1. An audio program player comprising:

a communications port for establishing a data communications link
for downloading a plurality of separate digital compressed audio
program files and a separate sequencing file from one or more
server computers;

a digital memory unit coupled to said communications port for
persistently storing said separate digital compressed audio program
files and said separate sequencing file, said sequencing file
containing data specifying an ordered sequence of a collection of
said separate digital compressed audio program files,

an audio output unit including at least one speaker or headset for
reproducing said audio program files in audible form perceptible to
a listener,

one or more manual controls for accepting commands from said
listener, and

a processor for continuously delivering a succession of said audio
program files in said collection to said audio output unit in said
ordered sequence specified by said sequencing file in the absence
of a program selection command from said listener, and for
discontinuing the reproduction of the currently playing audio
program file and instead continuing the reproduction at the
beginning of a listener-selected one of said audio program files in
said collection in response to a program selection command from
said listener.

('178 patent, cols. 45:60-46:18 (emphasis added))

12

 

The parties agree that this limitation is a means-plus-function limitation, governed by 35

U.S.C. § 112(6). (D.I. 146, Appendix A at Ref. 10) The parties’ competing proposed

constructions for the “processor . . . for discontinuing” term are set out in the chart below, with

the main disputed points noted by bold, underlined language:

 

 

discontinuing the
reproduction of the currently
playing audio program file
and instead continuing the
reproduction at the beginning
of a listener selected one of
said audio program files in
said collection in response to
a program selection command
from said listener”

 

 

“[l]n response to a ‘Go’
command, discontinuing the
reproduction of the currently
playing audio program file
and instead continuing the
reproduction at the beginning
of a listener-selected one of
said audio program files in
said collection.”

Structure:

“The structure corresponding
to the claimed function can be
the following structures and
equivalents thereof:

A general purpose computer
programmed to perform the
algorithm that is illustrated in
the flow chart of Figure 3 at
items 269, 235, 265, and 267
and more fully described at
column 14, lines 25 to 29;
column 14, lines 35 to 39;
column 33, line 3 to line 8;
and column 34, line 19 to
column 35, line 52.

Specifically, this algorithm
includes the following steps:

 

Term Plaintiff’s Proposed Defendant’s Proposed
Construction Construction
“processor . . . for Function: Function:

“ln response to a ‘Go’
command, discontinuing the
reproduction of the currently
playing audio program file
and instead continuing the
reproduction at the beginning
of a listener-selected one of
said audio program files in
said collection.”

S_trgg_trl.rgr

“A general purpose computer
programmed to perform the
algorithm in the flow chart of
Figure 3 at items 269, 23 5,
and described at column 14,
lines 25 to 26; column 14,
lines 35 to 39; column 33,
line 11 to line 16; column 34,
line 19 to column 35, line 52;
and column 35, line 54 to
column 36, line 9.

Specifically, the algorithm
includes the following steps:

(1) identifying the listener-
selected Selection Record
identified by the offset
within the “L”

Selection Record of the

 

13

 

 

 

1. resetting the CurrentPlay hyperlink passage in the
variable to the record number received sequencing file;
of the listener-selected
Selection_Record; and (2) resetting the CurrentPlay
variable to the record number
2. fetching and playing the of the listener-selected

audio program file identified Selection__Record; and

by the ProgramlD contained

in the new (3) fetching and playing the

Selection_Record.” audio program file identified
by the ProgramID contained
in the new

 

 

 

Selection Record.”

 

 

(D.l. 146, Appendix A at Ref. 10) As reflected in these proposals, the crux of the parties’
dispute regarding this term is whether the corresponding algorithmic structure requires an initial
step of “identifying the listener-selected Selection_Record identified by the offset within the ‘L’
Selection_Record of the hyperlink passage in the received sequencing file” (the “identifying
step”).

Google asserts that this step is required because the processor must first identify the
listener-selected file before going to that file (D.l. 159 at 15-16; D.l. 186 at 11; Tr. at 150, 152
(Google’s counsel asserting that “for the [G]o command, figuring out where to go is something
that needs to be disclosed as part of the algorithm”)) To that end, according to Google, the
identifying step “matches the only disclosure in the specification” of responding to the “Go
command[,]” (D.l. 159 at 15):

Whenever the user issues a “Go” command (seen at 265 in FIG. 3),
the player will execute a hyperlink jump to the location indicated
by the last “L” record in the selection file. When the jump is
made, the location in the “L” record is inserted into the
CurrentPlay register 353 . . . .

('076 patent, col. 35:61-66 (quoted in D.l. 159 at 15-16)) Google asserts that PA’s proposed

construction (that does not include this identifying step) is deficient because while it does recite

14

 

how a user initiates a Go command, it does not disclose how to respond to the Go command
(D.l. 159 at 16; D.l. 186 at 11; Tr. at 152, 154)

The Court, however, is not persuaded that Google’s identifying step is necessary structure
to perform the claimed function. lt so concludes for three primary reasons.

First, the Court notes that in other related proceedings, the claims were not construed in
the manner Google now proposes. ln the claim construction proceedings in the Apple litigation,
the Eastern District of Texas Court did not include any identifying step in its corresponding
structure for the Go command (See D.l. 147, ex. C at Appendix B at 10) Nor did the PTAB’s
construction in the IPR proceeding relating to the '178 patent include an identifying step as
corresponding structure (D.I. 147, ex. H at 9-10) lnstead, both tribunals’ constructions mirrored
PA’s proposal here, lt is true that in providing its Final Written Decision, the PTAB was
utilizing a different standard for claim construction (the broadest reasonable interpretation, or
“BRI,” standard) than the one the Court must use here (See D.l. 147, ex. H at 8)3 Even so, the
PTAB took pains to note that its interpretation of the Go command claim term “is consisten ”
with the findings of the Eastern District of Texas Court, “which interpreted [this term] . . . under
35 U.S.C. § 112, 11 6.” (Id. at 9) While the decisions of these other entities are not dispositive of
the issue here, the Court does find it persuasive that two other tribunals did not think it necessary

to have the identifying step in the structure in order to execute the performance of the Go

 

3 Pursuant to a recent rule change, beginning on November 13, 2018, the PTAB

began to construe claims (including in lPR proceedings) by utilizing the same Phillips claim
construction standard used for claim construction in a civil action in federal district court. See
Changes to the Claim Construction Standard for Interpreting Claims in Trial Proceedings Before
the Patent Trial and Appeal Board, 83 Fed. Reg. 51,340 (Oct. 11, 2018) (to be codified at 37
C.F.R. pt. 42). Thus, while the PTAB correctly utilized the BRI standard during the lPR
proceedings relevant to this case, the PTAB no longer uses that standard

15

 

command Cf. W.L Gore & Assoc., Inc. v. C.R. Bard, Inc., Civil Action No. 11-515-LPS-CJB,
2014 WL 3950663, at *6 (D. Del. Aug. 8, 2014) (treating another court’s construction of
identical claim terms in a related patent as “‘ persuasive authority”’) (quoting Biovail Labs. Int ’l
SRL v. Intelgenx Corp., Civ. No. 09-605-LPS, 2010 WL 5625746, at *5 (D. Del. Dec. 27,
2010)); see also Clear with Computs., LLC v. AGCO Corp. , CASE NO. 6:12-CV-622, 6213-CV-
161, 2014 WL 2700376, at *2 (E.D. Tex. June 13, 2014) (stating that the court “gives reasoned
deference to prior claim construction rulings involving common terms in related patents”).
Second, the Court agrees with PA that the patent discloses sufficient algorithmic structure
for the claimed Go command (including “where to go” in response to the Go command) and so
does not require inclusion of Google’s identifying step. (Tr. at 153; see also D.l. 146 at 26) To
that end, the patent discloses an embodiment of the Go command as simply receiving
identification of the listener-selected segment, and then going to that segment (See D.l. 146 at
26)
ln making the argument that Google’s proposed identifying step is unnecessary, PA first

emphasizes that the recited function for this term requires: (1) stopping play of the currently
playing program file in response to a command from the listener; and (2) instead continuing play
at the beginning of the audio program file selected by the listener. (Id.) The specification, in
describing one embodiment involving a player implemented by a personal computer with a
screen display, explains the following:

[T]he current playback position may be advantageously indicated

by displaying the program segment topic descriptions in a scrolling

listing, with the description of the program currently being

displayed being highlighted The scheduled duration of each

program segment may be displayed, along with the elapsed time

remaining to be played in the currently playing segment, to enable
the user to more easily determine when to skip the remainder of the

16

 

 

currently playing segment When such a concurrent visual display

is available, means may also be included to respond to the user[’]s

selection of a given program on the scrollable listing by means of a

mouse or the like, and then automatically continue the play at the

beginning of the program segment thus selected
('178 patent, col. 12:49-63 (emphasis added)) With this embodiment, the user’s act of selecting a
program from the menu will also provide the requisite identification of where to go next (i.e.,
how to respond to the command). (See D.l. 176 at 12)

This embodiment is revisited later when the patent expressly discusses the “Go

command.” As can be seen in Figure 3 below, the “Go” command at 265 is one of the
commands available from step 262. ln response to the Go command, the player discontinues

reproduction of the current segment and resets to the listener selected segment at step 269, and

continues playback of the new selection at step 235. ('178 patent, FlG. 3; see also D.I. 146 at 26)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    
   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.
F lg . 3 Accep! o
Password 285\
23 Record
3\ S!an 4 231 :egdmer:
P|ayback st 281 n an
M U 81 ri
Menu Record ,:/- en a
@ 269 Bookmark 267
236 283
235 ' / j 200
Reset to Record 4
` Continue 4 N@Xi 4 SBQ"\€"\ 278 Menu
7 Playback ‘ Segment ‘ End and 4
Slan New Start A 1
237 k k

 

 

239

   
 

 

Hand|e New
Segmunt

 

265 262

 

 

 

 

No 4 Record New
Vo|uma

 

 

 

 

 

 

Accept

 

 

 

Record User'a
Response l*_

 

 

 

264/

 

 

 

17

 

The specification further explains that:

A first command, “Go” indicated at 265, causes the player to make

an immediate shift to a different program segment For example,

the spoken voice command “FIVE” can indicate a request to go to

a predetermined numbered program segment while the spoken

command “NEWS” could switch to the subject announcement

segment for news programs Alternatively, a mouse click on a

screen-displayed menu of items, or a push-button on a hand

controller connected by an infrared link to the player computer,

could similarly be processed as a command to go to a

predetermined program segment associated with that command

signal. In such cases, the system records the start of the new

segment on the log file (seen at 215 in FlG. 2) at 267 and switches

the current playback position in the program sequence file 214 to

the new setting at 269, and the playback continues at 235.
('178 patent, col. 14:25-39 (quoted in D.l. 146 at 26) (emphasis added)) This disclosure supports
PA’s description of the Go command as “simply [] receiving the identification of the segment
from the listener” and then playing that segment (See D.l. 146 at 26) That is, according to this
description, the listener could: (1) provide a spoken command; (2) use a mouse to click an item
on a menu; or (3) push a button on a hand controller_~each of which would be processed by the
player as a command to “immediate[ly]” go to a “predetermined” segment associated with that
command (Id.; see also Tr. at 153-54 (PA’s counsel explaining that the algorithm “does tell you
where to jump to. . . . [W]hen you say the spoken word five, [for example,] that takes you to
position five.”)) ln other words, it is not necessary for the algorithmic structure to include a
separate step dedicated to figuring out where to go “in order to respond to the go command
issued by the user[,]” (Tr. at 154-55), because the Go command receives a request from the user
that tells the player where to go, (see id at 153; PA’s Markman Presentation, Slide 166). This

portion of the specification describing the Go command makes no mention of using an L

LocType to perform the function. (See D.l. 146 at 27; D.l. 176 at 12)

18

 

 

Third, after carefully considering the specification language that Google points to as
supporting its identifying step, the Court agrees with PA that this disclosure merely describes an
alternative embodiment This portion of the specification explains that:

Hyperlinks are implemented by means of anchor passage

identifiers, the “A” and “B” Selection records which respectively

identify the anchor passage, and a “L” link identifier which holds

the location of a subject, topic or highlight Selection_Record The

“A” and “B” selection records enable the player to add an audio

cue (such as a tone, low-level chime, or the like) to the beginning,

end, or during any passage in any program selection. Whenever

the user issues a “Go” command (seen at 265 in FlG. 3), the player

will execute a hyperlink jump to the location indicated by the last

c‘L” record in the selection file.
('178 patent, col. 35:43-53) According to Google, the language “whenever the user issues a ‘Go’
command” signals that the identifying step at issue is not optional. (D.I. 159 at 16) But when
considered as a whole, this passage-a passage located over 20 columns after the patent’s first
explicit description of the “Go” command-is clearly discussing the implantation of hyperlinks.
And it seems to be describing, at a minimum, a special scenario where hyperlinked
Selection_Records embedded in the sequence can play an audio cue, and the user can then issue
a “Go” command causing the player to retrieve the linked “L” Selection_Record (See D.l. 146

at 27; D.l. 176 at 12-13) This seems to be a different scenario than, for example, a Go command

issued by a listener via selecting an item on a visual menu, as described above (PA’s Markman

19

 

Presentation, Slide 165)4 Accordingly, this description of one embodiment should not limit the
algorithmic structure for the Go command5

C. “means for detecting a first command”

 

4 PA points to an earlier portion of the specification (which comes right after the
initial description of the Go command) that supports the idea that Google’s identifying step is
merely one embodiment of many, and thus should not limit the algorithmic structure for the
“processor . . . for discontinuing” term:

In the preferred arrangement, described in more detail in
conjunction with FlG. 5 of the drawings, the program being played
may contain passages which relate to other program segments in
the compilation These passages may be indicated by direct
announcement, such ass “Say ‘Go’ when any of the following
automotive companies are named to obtain additional information:
. . . Ford . . . General l\/lotors . . . Chrysler . . . Honda. . .”
Alternatively, an audible cue signal, such a distinctive tone or
chime, might immediately precede a passage which anchors a link
to another program segmentl . . . When a cue signal indicates a
hyperlinkpassage, a simple “Go ” voice command causes the
player to reset to a new location from which playing continues[.]

('17 8 patent, col. 14:40-55 (emphasis added) (quoted in PA’s Markman Presentation, Slide 161))
The language emphasized in this passage mimics the specification language that Google relies on
in advocating for the identifying step, and describes that scenario as an “[a]lternative[]” one

5 The specification does go on to note that “[t]he hyperlink capability described
above may be used to implement a program menu of the type described earlier in connection
with FlG. 3.” ('178 patent, col. 35:64-66) Google latches onto this language to argue that the
specification thus states that the identifying step is used whenever the user issues a Go
command_including in the context of going to a user selected file on a visual menu display,
(D.l. 186 at 11) This argument lacks merit, however. The specification says that the identifying
step may be used in relation to program menus. And as PA points out, the very next sentence
indicates that this portion of the specification is referring to a spoken menu, not the visually
displayed menu discussed earlier in conjunction with the Go command, (PA’s l\/larkman
Presentation, Slide 171 (quoting '178 patent, cols. 35:66-36:3 (“A menu program segment may
be included in the program compilation which includes a series of spoken descriptions of
subjects or topics, each description being the anchor portion of a hyperlink to the corresponding
subject or topic.”) (emphasis added))) In the Court’s view, this language just underscores that
the identifying step Google seeks to include in the construction is merely an alternative

embodiment
20

 

 

The claim term “means for detecting a first command indicative of a request to skip
forward” appears, inter alia, in claim 1 of the '076 patent. (See Google’s Markman Presentation,
Slide 63) For ease of reference, this claim is reproduced again below, with the disputed term
highlighted:

1. A player for reproducing selected audio program segments
comprising, in combination:

means for storing a plurality of program segments, each of said
program segments having a beginning and an end,

means for receiving and storing a file of data establishing a
sequence in which said program segments are scheduled to be
reproduced by said player,

means for accepting control commands from a user of said player,
means for continuously reproducing said program segments in the
order established by said sequence in the absence of a control

command,

means for detecting a first command indicative of a request to skip
forward, and

means responsive to said first command for discontinuing the
reproduction of the currently playing program segment and instead
continuing the reproduction at the beginning of a program segment
which follows said currently playing program in said sequence
('076 patent, col. 46:13-33 (emphasis added))
The parties agree that this limitation is a means-plus-function limitation, governed by 35
U.S.C. § 112(6). (D.l. 146, Appendix A at Ref. 11) The parties’ competing proposed

constructions for the “means for detecting a first command” term are set out in the chart below,

with the main disputed points noted by bold, underlined language:

21

 

 

 

 

command indicative of a
request to skip forward”

 

 

“‘ [D]etecting a first command
indicative of a request to skip
forward.”’

S_trggw:

“The structure corresponding
to the claimed function is the
following structures and
equivalents thereof:

A general purpose computer
programmed to perform the
algorithm that is illustrated in
the flow chart of Figure 3 at
items 261, 262, and 275.

Specifically, this algorithm
includes the following steps:

1. determining whether input
from the means for accepting
control commands is a
command using a conditional
programming construct; and

2. if the input is a command,
using a ‘branch’
programming construct to
select one of the player’s
available commands, which
include a ‘Skip’ command,
for execution.”

 

Term Plaintiff’s Proposed Defendant’s Proposed
Construction ' Construction
“rneans for detecting a first Function: Function:

“Detecting a first command
indicative of a request to skip
forward.”

Structure:

“A general purpose computer
programmed to perform the
algorithm that is illustrated in
the flow chart of Figure 3 at
items 261, 262, 275.

Specifically, this algorithm
includes the following steps:

(1) determining whether input
from the means for accepting
control commands is a
command using a Mp;
§_lie_’_ programming construct;
and

(2) if the input is a command,
using a ‘branch’
programming construct to
select one of the player’s
available commands, which
include a ‘Skip’ command,
for execution.”

 

(D.l. 146, Appendix A at Ref. 11) The parties agree that the corresponding structure for this

term includes items 261 (Command?), 262 (Branch), and 275 (Skip) or 278 (Back) of Figure 3.

(D.I. 146 at 28; D.l. 159 at 26) With respect to this limitation, the specification explains that the

player is equipped with a keyboard and microphone that accept keyed or voice commands,

22

 

 

respectively, which control playback. ('076 patent, col. 13 :49-52) Such a command may be
entered while playback is continuing, thus interrupting playback; this command is depicted by
the “Command?” diamond at Item 261 (the “Command diamond”). (Id., col. 13:52-53 & FlG. 3)
When an input is received from the means for accepting control commands, the player must
determine whether that input is a command (Id. at FlG. 3 at Item 261 (“Command?”)) lf the
player determines that the input is a command, operation proceeds to Item 262 in Figure 3, the
“Branch” circle, as illustrated by the “Yes” arrow from Item 261 to Item 262 in Figure 3. (Id. at
ltems 261 & 262) At the Branch step, “the character of the command is evaluated . . . to select
one of six different types of functions.” (Id., col. 13:53-55) One such function is the Skip
command, indicated at item 275 in Figure 3, which “causes the player to advance to the
beginning of the next program segment in the program sequence[.]” (Id. , col. 15:22-23)

The parties have a single dispute with respect to this term. That is, they disagree about
whether the “Command‘?” diamond depicted in Item 261 is limited to an “if-then-else”
programming construct (Google’s position), or whether it encompasses any “conditional”
programming construct (PA’s position). (D.I. 146 at 28; D.l. 159 at 26; D.l. 186 at 14; Tr. at
15 6)

Previous constructions of the term (by the Eastern District of Texas Court in the Apple
litigation and the PTAB in the IPR proceeding) are relevant to this dispute First, during the
Apple litigation, defendant Apple, Inc. had argued that the specification of the '076 patent failed
to disclose any algorithm for evaluating whether an input is a command or a non-command
(D.l. 160, ex. 2 at 23-24) PA retorted that the specification did disclose such an algorithm, albeit
a simple one (i.e, (l) receiving the command; and (2) evaluating the character of the command)
that is sufficient to enable a POSITA to understand the bounds of the claim. (See id.) The Apple

23

 

Court concluded that from the perspective of the POSITA in the field of computer science, the
Command diamond would indicate an “if-then-else” computer programming construct for
discriminating between commands and non-commands, and that such an algorithm amounted to
sufficient structure (Id. at 24) ln support of its conclusion, the Apple Court cited to the IEEE
Standard Dictionary of Electrical and Electronics Terms (6th ed 1996), (id.), which defines “if-
then-else” as “[a] single-entry, single-exit two-way branch that defines a condition, specifies the
processing to be performed if the condition is met and, optionally, if it is not, and returns control
in both instances to the statement immediately following the overall construct[,]” (D.l. 160, ex.
15 at 5 00).

Later, during the lPR proceeding relating to the '076 patent, PA argued that the Apple
Court’s “if-then-else” programming construct was unduly narrow, in that it was limited to
particular programming languages. (D.l. 147, ex. E at 22) PA asserted that a “‘conditional’
programming construct” would instead be more appropriate as it would be consistent with the
Command diamond while also encompassing other programming languages that use analogous
terms such as “when-then~else” to accomplish the same function as “if-then-else.” (Id. (certain
internal quotation marks omitted)) The PTAB agreed with PA, noting that Google had “not
pointed to persuasive evidence in the Specification that [the Command diamond] is limited to
particular programming constructs appearing in specific programming languages.” (Id. at 22-23)
The PTAB also explained that it was not persuaded that a diamond-shaped box in and of itself
“excludes analogous constructs from other programming languages.” (Id. at 23) Accordingly,
the PTAB modified the Apple Court’s construction for the “means for detecting a first

command” such that “if-then-else” was replaced with “conditional.” (Id.)

24

 

Here, Google’s argument against the “conditional” language is that it would amount to
pure functional claiming; Google asserts that such a construction would allow the algorithm to be
any conditional programming construct (D.l. 159 at 27; D.l. 186 at 14; Tr. at 157-59)
Meanwhile, PA claims that “if-then-else” is a specific term of art used in particular programming
languages ; it argues that reference to a “conditional” programming construct would be more
appropriate in that it would not limit the structure to a specific program language (D.l. 146 at
28)

The record with respect to the appropriate construction of this term is not especially
robust. As for the intrinsic record, beyond the Command diamond in the specification, the
specification does not offer much in the way of guidance (See D.l. 186 at 14 (“Neither party has
cited intrinsic evidence on this point.”); Tr. at 156-57 (Google’s counsel reiterating that
“[n]either side is really able to demonstrate something from the intrinsic record on this point
We’re faced with just the diamond[] as in the figure”))

Turning to the extrinsic record, the parties’ experts offer dueling opinions on the proper
outcome here PA’s expert Dr. Almeroth first opined that the term “‘conditional’ is an apt
description” for the Command diamond at Item 261, citing in support to two computer dictionary
definitions of “conditional.” (D.I. 147 at 11 109 (citing id. , ex. K (defining “conditional” as “[o]f,
pertaining to, or characteristic of an action or operation that takes place based on whether or not
a certain condition is true”); id. , ex. J (defining “conditional branch” as “an instruction that
causes the computer to jump to another location in the program only if a specified condition is
true”))) Dr. Almeroth also explained that the patents do not require the claimed inventions to use
any particular programming language(s). (Id. at 11 108) He noted that while “‘[i]P and ‘else’ are

actual operators used across a number of programming languages[,] [c]omputer languages also

25

 

 

use slightly different syntax or operators, such as ‘when/then/else’ or a ‘case’ test (or both),
which may be used to accomplish the same operation as if-then-else.” (Id.)

For Google’s part, its expert Dr. Ketan l\/layer-Patel then responded that the Command
diamond indicates “a particular type of conditional statement-a simple conditional statement
with only two possible outcomes: Yes and No, with arrows indicating respective subsequent
steps 262 and 235.” (D.l. 162 at 11 21 (certain emphasis omitted)) Dr. l\/layer-Patel explained
that in programming, such a statement is known as an “if-then-else” statement, “a construct
present in virtually all programming languages.” (Id.) He then opined that PA’s proposal to
categorize the Command diamond as a conditional program construct “does not accurately or
precisely define the type of programming construct disclosed” therein because the term
“conditional” is much broader than an “if-then-else” programming construct “and could include
any number of programming constructs” such as “a more complex conditional statement [that]
could include a case statement, a switch statement, a branch statement, and a number of other
programming constructs.” (Id. at 11 22) And according to Dr. Mayer-Patel, these more complex
conditional statements “may have any number of outcomes”-unlike a simple if-then-else
outcome (Id.)

ln the Court’s view, Google’s position seems the better one This is so for a few reasons,
all of them stemming from the content of Dr. Almeroth’s reply declaration on this issue lndeed,
in the Court’s view, that reply declaration actually supports the conclusion that Google’s

proposal is the correct one

26

 

For one thing, in his reply declaration, Dr. Almeroth does not substantively respond to
Dr. Mayer-Patel’s opinions at all with respect to this term. (D.l. 177 at 1111 77-78)6 That suggests
that there may be no persuasive rebuttal.

Moreover, in his reply declaration, Dr. Almeroth significantly relies on the fact that “the
PTO has already found that one skilled would understand the diamond box to correspond to a
‘conditional’ programming construct [] This finding forms part of the prosecution history and is
persuasive evidence for PlaintifF s position.” (Id. at jj 7 8)7 However, as discussed above, in the
lPR proceeding, the BRl standard applied to claim construction issues. (See D.l. 159 at 27)

64

lndeed, during the lPR proceeding, in arguing that the Apple Court’s if-then-else” language
should not be adopted, PA expressly relied on the BRl standard in support Patent Owner’s
Preliminary Response at 16, Lenovo (United States) Inc. v. Personal Audio LLC, Case lPR2015-
00845 (P.T.A.B. June 20, 2015) (“Patent owner . . . disagrees with the incorporation of ‘if-then-
else’ as part of the broadest reasonable construction.”) (emphasis added); id at 16-17 (“Patent
Owner believes the broadest reasonable construction for [the Command diamond] should be a
‘conditional’ programming construct.”) (emphasis added)) This suggests that while construing

the algorithm at issue to encompass any “conditional” algorithm might be acceptable under the

BRI standard, it may not be appropriate under the Phill ips standard

 

6 ln its reply brief, PA also did not provide a substantive counter to Dr. Mayer-

Patel’s position. PA’s argument in that brief regarding this term was limited to a two-line
conclusory sentence (citing to Dr. Almeroth’s reply declaration). (See D.l. 176 at 15 (citing D.l.
177 at 11 77))
7 During oral argument, PA’s counsel echoed this point (See Tr. at 159 (“l just
want to say that the PTO took up this issue . . . [and] didn’t limit the [Command diamond to an
if-then-else construct] when the arrow suggests conditional. . . . There is an intrinsic record on
this.”))
27

 

 

Additionally, Dr. Almeroth’s only other argument in his reply declaration is that the
“conditional” programming construct would amount to sufficient structure because the
“corresponding algorithm includes two separate steps: a first step that determines [whether the
input is a command] and a second step that responds to the input using a ‘branch’ programming
construct.” (D.l. 177 at jj 78) He explains that the “claimed algorithm is not merely any
conditional programming construct, but only those that use a ‘branch’ construct to select a player
command for execution.” (Ia’. (emphasis in original)) Thus, he opines, “regardless of how one
interprets the first step, it is my opinion that the second step provides a further substantive
limitation that renders the claim definite.” (Id.)

But as Google points out, the law requires that sufficient structure be disclosed for the
full scope of the claimed function of a means-plus-function term. (D.I. 186 at 14 (citing T win
Peaks Software Inc. v. IBM Corp., 690 F. App’x 656, 665 (Fed. Cir. 2017); Media Rights Techs.
Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1374 (Fed. Cir. 2015)); Tr. at 158-59) And thus
Dr. Almeroth’s position here (that “regardless of how one interprets the first step” of determining
whether the input is a command or not, the “branch” construct of the second step provides
Sufficient structure for the term) is not persuasive Before it can proceed to that second step, the
player must go through the first step of determining whether the input is a command, and there
must be sufficient structure for doing so. lt is not in dispute that a diamond shape, such as that
representing the Command step, indicates an “if-then-else” construct, which provides sufficient
structure for the “determining” part of the algorithm. Nor does it seem to be disputed that “a
number of programming languages” utilize such a statement (See D.l. 147 at 11 108 (Dr.
Almeroth opining tha “‘ [i]f’” and “‘else”’ are “actual operators used across a number of
programming languages”); D.l. 162 at jj 21 (Dr. Mayer-Patel opining that an if-then-else

28

 

construct is “present in virtually all programming languages”); Patent Owner’s Preliminary
Resporrse at 17, Lenovo (United States) Inc. v. Personal Audio LLC, Case lPR2015-00845
(P.T.A.B. June 20, 2015) (PA noting tha “‘if" and ‘else’ are actual operators used across a
number of programming languages”))

For these reasons, the Court recommends that Google’s proposed structure for the
“means for detecting a first command” term be adopted
III. CONCLUSI()N

For the foregoing reasons, the Court recommends that the District Court adopt the
following constructions:

1. For the term “means for continuously reproducing said program segments in the
order established by said sequence in the absence of a control command” the function is
“continuously reproducing said program segments in the order established by said sequence in
the absence of a control command” The corresponding structure for this term is: “A sound card
that includes a digital to analog converter; headphones or one or more speakers; and a general
purpose computer programmed to perform the algorithm that is illustrated in the flow chart of
Figure 3 at items 233, 235 , 237, 239, and 261 and more fully described at column 12, line 16 to
column 13, line 11 and column 34, line 28 to column 35, line 44. Specifically, this algorithm
includes the following steps:

1. beginning playback with the program segment identified by
the ProgramlD contained in the Selection_Record specified
by the CurrentPlay variable;

2. when the currently playing program concludes,
incrementing the CurrentPlay variable by one and fetching
and playing the program segment identified by the
ProgramlD contained in the next Selection_Record in the

sequencing file;

29

 

3. repeating step (2) until a rewind Selection_Record
(LocType: R) in the sequencing file is reached, which
resets the CurrentPlay variable to the location value
contained in the rewind Selection_Record which is set to
“1” to begin the playing sequence again with the first
Selection_Record in the sequencing file.”

2. For the term “processor . . . for discontinuing the reproduction of the currently
playing audio program file and instead continuing the reproduction at the beginning of a listener
selected one of said audio program files in said collection in response to a program selection
command from said listener” the function is “in response to a ‘Go’ command, discontinuing the
reproduction of the currently playing audio program file and instead continuing the reproduction
at the beginning of a listener-selected one of said audio program files in said collection.” The
corresponding structure for this term is: “A general purpose computer programmed to perform
the algorithm that is illustrated in the flow chart of Figure 3 at items 269, 235, 265, and 267 and
more fully described at column 14, lines 25 to 29; column 14, lines 35 to 39; column 33, line 3 to
line 8; and column 34, line 19 to column 35, line 52. Specifically, this algorithm includes the

following steps:

1. resetting the CurrentPlay variable to the record number of
the listener-selected Selection_Record; and

2. fetching and playing the audio program file identified by
the ProgramlD contained in the new Selection_Record.”

3. For the term “means for detecting a first command indicative of a request to skip
forward” the function is “detecting a first command indicative of a request to skip forward.” The
corresponding structure for this term is: A general purpose computer programmed to perform
the algorithm that is illustrated in the flow chart of Figure 3 at items 261, 262, 275. Specifically,

this algorithm includes the following steps:

30

 

l. determining whether input from the means for accepting
control commands is a command using a ‘if-then-else’
programming construct; and
2. if the input is a command, using a ‘branch’ programming
construct to select one of the player’s available commands,
which include a ‘Skip’ command, for execution.”
This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.
Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections
within fourteen (14) days after being served with a copy of this Report and Recommendation.
Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the
loss of the right to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874,
878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App’x 924, 925 n.l (3d Cir. 2006).
The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.
Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.

!
Dared: March 13, 2019 @h/Wlié/\A <l M

Christopher J. Burke
UNITED STATES MAGISTRATE JUDGE

31

 

